Citation Nr: 1811255	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of excess of 40 percent prior to January 21, 2014, and in excess of 50 percent effective January 21, 2014 for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which increased the Veteran's disability rating from 0 percent to 40 percent for service-connected bilateral hearing loss, effective September 24, 2012.  During the pendency of the appeal, the Roanoke, Virginia, RO issued an August 2014 rating decision assigning a 50 percent rating for the above disability, effective January 21, 2014.  

The Veteran indicated in January 2014 that he did not want a hearing before the Board.  

In a June 2015 decision, the Board remanded the Veteran's service-connection claim for gout.  The agency of original jurisdiction (AOJ) granted this claim in a November 2015 rating decision; a 10 percent initial rating was assigned.  Within one year, the Veteran filed a timely notice of disagreement with the assigned initial rating.  Although a Statement of the Case has not yet been issued, review of the record indicates that the AOJ has acknowledged receipt of the Veteran's Notice of Disagreement (see a February 2017 acknowledgment letter to the Veteran), and is taking action on the appeal. As the RO has acknowledged receipt of the Notice of Disagreement, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a Notice of Disagreement had not been recognized. As the RO is properly addressing the Notice of Disagreement, no action is warranted by the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his disability has worsened to an extent that a higher evaluation should be warranted, and feels that his disability fits the criteria for an 80 percent evaluation.  

The Veteran was last afforded a VA examination four years ago in February 2014.  Since that examination, the record reflects that the Veteran's hearing loss may have increased in severity.  Indeed an April 11, 2014 VA treatment report indicates that the Veteran reported worsened hearing at that time.  The Veteran indicated that when attending church or other social situations, all sounds combine, and he is unable to understand anything that is said.  Test results were taken that day, but actual audiometric values were not provided.   The Veteran has continued to assert worsened symptomatology.  On remand, the Veteran should be afforded an updated VA hearing loss examination, and attempts should be made to obtain VA audiogram results from the April 11, 2014 assessment.  

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran the opportunity to submit or authorize VA to obtain on his behalf, relevant records of treatment for his hearing loss disability.  Updated VA treatment records should be obtained and associated with the Veteran's claims file.  In particular, efforts should be made to obtain VA audiogram test results obtained upon testing on April 11, 2014.  If actual test results beyond what is already outlined in the April 11, 2014 Audiology Consult are unavailable, this should be made clear. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss disability. 

The examiner should conduct audiometric testing and report the resulting auditory thresholds, in decibels, for the frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to obtain speech discrimination scores.  If speech discrimination scores are not appropriate, the examiner must indicate as much with an explanation as to why this is the case.  

All opinions provided should be supported by a clear rationale.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, in whole or in part, issue the Veteran and his representative a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

